DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.	This office action for US Patent application 16/726,408 is responsive to the communication filed 11/30//2021, in response to the Non-Final Rejection of 09/02/2021. Claims 1-20 have been submitted for examination and are pending.

Response to Arguments
3.    The information disclosure statement (IDS) was submitted on 01/27/2022. The submission is in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
4. 	Applicant’s remarks, see pages 8-12, with respect to the arguments have been fully considered and are persuasive.  There are no issue(s) remaining.

Allowable Subject Matter
5.	Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The following is an examiner’s statement of reasons for allowance: The following is an examiner's statement of reasons for allowance: The claims are drawn to method for encoding a current block of image or video data, the method comprising: identifying, according to a first scan order, a first bounding box which encloses a first total number of coefficients, wherein the first total number of coefficients includes at least each of the non-zero value coefficients and a first number of the zero value coefficients; identifying, according to a second scan order, a second bounding box which encloses a second total number of coefficients, wherein the second total number of coefficients also includes at least each of the non-zero value coefficients and a second number of the zero value coefficients; determining that the first total number of coefficients is lower than the second total number of coefficients; and responsive to determining that the first total number of coefficients is lower than the second total number of coefficients, encoding, to a bitstream, data representative of the first total number of coefficients and dimensional information of the bounding box, wherein the dimensional information is configured to signal the bounding box to a decoder. The prior art fails to explicitly disclose, suggest or teach the combination of the limitations as recited above, when considered as a whole. The combination of above limitations as presented distinguish the independent claims over the prior art(s), rendering it for allowance. No strong motivation is found to combine the prior arts of the record to teach the combination of said limitations.


Most Pertinent Prior Art(s):
Cherepanov et al. (US 2017/0034530A1)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON S MUNG whose telephone number is (571)270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri, 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ON S MUNG/Primary Examiner, Art Unit 2486